         Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO



    JODY ALLEN MILLER,
                                                        Case No. 1:19-cv-00403-CWD
                          Petitioner,
                                                        MEMORANDUM DECISION AND
         v.                                             ORDER

    AL RAMIREZ, ISCI Warden,

                          Respondent.


        On October 11, 2019,1 Idaho state prisoner Jody Allen Miller (“Petitioner”) filed a

Petition for Writ of Habeas Corpus challenging his state court conviction of second-

degree murder. Dkt. 2. Respondent has filed a Motion for Summary Dismissal, which is

now ripe for adjudication, arguing that Petitioner’s claims are untimely and procedurally

defaulted. Dkt. 10.

        The parties have consented to the jurisdiction of a United States Magistrate Judge

to conduct all proceedings in this case in accordance with 28 U.S.C. § 636(c) and Federal

Rule of Civil Procedure 73. Dkt. 7. Having carefully reviewed the record, including the

state court record, the Court finds that oral argument is unnecessary. See D. Idaho L. Civ.

R. 7.1(d). Accordingly, the Court will enter the following Order granting the Motion for

Summary Dismissal and dismissing the Petition with prejudice.


1
 See Rule 3(d) of the Rules Governing Section 2254 Cases; Houston v. Lack, 487 U.S. 266, 270 (1988)
(holding that a legal document is deemed filed on the date a prisoner delivers it to the prison authorities
for filing by mail, rather than the date it is actually filed with the clerk of court).
MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 2 of 13




                                            BACKGROUND

        Petitioner was charged with first-degree murder in the First Judicial District Court

in Benewah County, Idaho. State’s Lodging A-2. Pursuant to a plea agreement that

waived Petitioner’s right to appeal, Petitioner entered an Alford2 plea to second-degree

murder. State’s Lodging B-2 at 258, 261; Dkt. 2 at 1–2. The judgment of conviction was

entered on February 17, 2012. Petitioner received a unified sentence of 25 years in prison

with 12½ years fixed. Petitioner did not file a direct appeal.

        On February 14, 2013, at the earliest,3 Petitioner filed his first petition for post-

conviction relief in state court. State’s Lodging B-1 at 27. The state district court

dismissed the petition. State’s Lodging B-1 at 113–21. Petitioner appealed. Appellate

counsel was later allowed to withdraw, and Petitioner represented himself pro se. State’s

Lodging C-4. The Idaho Court of Appeals affirmed the dismissal of the post-conviction

petition, and the Idaho Supreme Court denied review. State’s Lodging C-8, C-10. The

remittitur issued on October 24, 2017. State’s Lodging C-11.

        On July 25, 2017, while Petitioner’s initial post-conviction appeal was pending, he

filed a motion to withdraw his guilty plea, along with several other motions. State’s

Lodging A-4 through A-8. On April 26, 2018, the state district court denied the motion to


2
  An Alford plea is the equivalent of a guilty plea, the only difference being that the defendant is not
required expressly to admit guilt. See North Carolina v. Alford, 400 U.S. 25, 35 (1970) (holding that it is
constitutionally permissible for a court to accept and sentence an individual upon “a plea by which a
defendant does not expressly admit his guilt, but nonetheless waives his right to a trial and authorizes the
court for purposes of the case to treat him as if he were guilty.”).
3
 Like the federal courts, Idaho courts also follow the prison mailbox rule and deem a pro se inmate’s
post-conviction petition filed on the date the petition is delivered to prison authorities for placement in the
mail. Munson v. State, 917 P.2d 796, 800 (Idaho 1996).
MEMORANDUM DECISION AND ORDER - 2
           Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 3 of 13




withdraw the plea, concluding that it lacked jurisdiction because the motion was

untimely. State’s Lodging A-9 at 2. Petitioner did not appeal the denial of the motion.

          On September 4, 2018, Petitioner filed a second post-conviction petition in state

court. State’s Lodging D-2. The state district court dismissed the petition, concluding that

it was barred by Idaho Code § 19-4908, which generally prohibits successive petitions.

State’s Lodging D-4. Petitioner did not appeal the dismissal.

          Petitioner filed the instant Petition on October 11, 2019. The Petition asserts

numerous claims, including ineffective assistance of counsel claims, Fifth Amendment

claims, and prosecutorial misconduct claims. See Dkt. 8 at 2–3.

          The Court previously reviewed the Petition and allowed Petitioner to proceed on

his claims to the extent those claims “(1) are cognizable in a federal habeas corpus action,

(2) were timely filed in this Court, and (3) were either properly exhausted in state court or

subject to a legal excuse for any failure to exhaust in a proper manner.” Id. at 3.

          Respondent now argues that the Petition is barred by the one-year statute of

limitations. The Court agrees.4 Because Petitioner (1) is entitled to statutory tolling only

for a portion of the limitations period, (2) is not entitled to equitable tolling, and (3) has

not made a colorable showing of actual innocence, the Court will dismiss the Petition.

                                             DISCUSSION

          The Rules Governing Section 2254 Cases (“Habeas Rules”) authorize the Court to

summarily dismiss a petition for writ of habeas corpus when “it plainly appears from the



4
    Therefore, the Court need not address Respondent’s procedural default argument.
MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 4 of 13




face of the petition and any attached exhibits,” as well as those records subject to judicial

notice, “that the petitioner is not entitled to relief in the district court.” Habeas Rule 4; see

Fed. R. Evid. 201; Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006). Where

appropriate, a respondent may file a motion for summary dismissal, rather than an

answer. White v. Lewis, 874 F.2d 599, 602 (9th Cir. 1989).

1.      Standards of Law

        The Antiterrorism and Effective Death Penalty Act (“AEDPA”) requires a

petitioner to seek federal habeas corpus relief within one year from “the date on which

the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.”5 28 U.S.C. § 2244(d)(1)(A). The Court analyzes the issue of

timeliness on a claim-by-claim basis, rather than giving the petition as a whole a single

limitations period. Mardesich v. Cate, 668 F.3d 1164, 1171 (9th Cir. 2012) (“Therefore,

we hold that AEDPA’s one-year statute of limitations in § 2244(d)(1) applies to each

claim in a habeas application on an individual basis.”).




5
 Several other triggering events for the statute of limitations exist—but are less common—and are set
forth in subsections 2244(d)(1)(B)-(D):

                 (B) the date on which the impediment to filing an application created by State
        action in violation of the Constitution or laws of the United States is removed, if the
        applicant was prevented from filing by such State action;
                 (C) the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court and
        made retroactively applicable to cases on collateral review; or
                 (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).
MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 5 of 13




       The first step in a statute of limitations analysis is determining the date on which

the petitioner’s conviction became final. Under 28 U.S.C. § 2244(d)(1)(A), the date of

“finality” that begins the one-year time period is marked as follows, depending on how

far a petitioner pursues his case:

     Action Taken                                                      Finality Occurs

     No appeal is filed after state district court order or judgment   42 days later, see
                                                                       Idaho Appellate
                                                                       Rule 14

     Appeal is filed and Idaho Court of Appeals issues a               21 days later, see
     decision, but no petition for review is filed with the Idaho      Idaho Appellate
     Supreme Court                                                     Rule 118

     Appeal is filed and Idaho Supreme Court issues a decision         90 days later, see
     or denies a petition for review of an Idaho Court of Appeals      United States
     decision, and Petitioner does not file a petition for writ of     Supreme Court
     certiorari with the United States Supreme Court                   Rule 13

     After Idaho Supreme Court issues a decision or denies a           Date of denial
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, and the
     petition is denied

     After Idaho Supreme Court issues a decision or denies a           Date of decision
     petition for review, Petitioner files a petition for writ of
     certiorari to the U.S. Supreme Court, the petition is granted,
     and the U.S. Supreme Court issues a decision


       In each of the above instances, if the petitioner stops pursuing the case and does

not take the next step within the time specified, “finality” is measured from entry of final

judgment or order, and not from a remittitur or mandate, which are mere formalities.

Gonzalez v. Thaler, 565 U.S. 134, 150-51 (2012); Clay v. United States, 537 U.S. 522,

529 (2003); Wixom v. Washington, 264 F.3d 894, 898 n.4 (9th Cir. 2001).

MEMORANDUM DECISION AND ORDER - 5
          Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 6 of 13




         The one-year statute of limitations can be tolled (or paused) under certain

circumstances. AEDPA provides for tolling for all of “[t]he time during which a properly

filed application for State post-conviction or other collateral review … is pending.” 28

U.S.C. § 2244(d)(2). A motion to reduce a sentence that is not a part of the direct review

process and that requires re-examination of the sentence qualifies as a collateral review

application that tolls the one-year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555–

56 (2011). Thus, to the extent that a petitioner properly filed an application for

postconviction relief or other collateral challenge in state court, the one-year federal

limitations period stops running on the filing date of the state court action and resumes

when that state court action is completed.

         The time before a petitioner files an initial application for collateral review in state

court, however, does not toll the statute of limitation. Nino v. Galaza, 183 F.3d 1003,

1006 (9th Cir. 1999) (“AEDPA’s statute of limitations is not tolled from the time a final

decision is issued on direct state appeal and the time the first state collateral challenge is

filed because there is no case ‘pending’ during that interval.”), abrogated on other

grounds as stated in Nedds v. Calderon, 678 F.3d 777, 781 (9th Cir. 2012). In addition,

AEDPA “does not permit the reinitiation of the [federal] limitations period that has ended

before the state petition was filed.” Ferguson v. Palmateer, 321 F.3d 820, 822 (9th Cir.

2003).

         To determine the date when a petitioner’s state court post-conviction action

concluded, the Court looks to state law. See Carey v. Saffold, 536 U.S. 214, 219–20

(2002). Under Idaho law, an appellate case remains pending until a remittitur is issued,

MEMORANDUM DECISION AND ORDER - 6
          Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 7 of 13




see Jakoski v. State, 32 P.3d 672, 679 (Idaho Ct. App. 2001). Thus, for federal statute of

limitations purposes, a collateral relief application in Idaho is deemed “pending” until the

state appellate court issues the remittitur. See Jefferson v. Budge, 419 F.3d 1013, 1015 n.2

(9th Cir. 2005).

       “Pending,” as set forth in § 2244(d)(2), does not include the time period for filing

a petition for writ of certiorari before the United States Supreme Court to challenge

denial of a collateral review petition. Lawrence v. Florida, 549 U.S. 327, 337 (2007).

Further, each time statutory tolling ends, the statute of limitations does not restart at one

year. Instead, it begins running at the place where it stopped before the post-conviction

action was filed. Finally, to qualify for statutory tolling, the collateral relief application

must be “properly filed,” meaning that it must conform to state rules governing

conditions to filing, including filing deadlines. Pace v. DiGuglielmo, 544 U.S. 408, 414

(2005).

       If, after applying statutory tolling, a habeas petition is deemed untimely, a federal

court cannot hear the merits of the claims unless the petitioner establishes that equitable

tolling should be applied to toll the remaining time period. See Jorss v. Gomez, 311 F.3d

1189, 1192 (9th Cir. 2002) (“[A] court must first determine whether a petition was

untimely under the statute itself before it considers whether equitable tolling should be

applied.”). The limitations period may be equitably tolled only under exceptional

circumstances.

       “[A] petitioner is entitled to equitable tolling only if he shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 8 of 13




way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal

quotation marks omitted). “[T]he threshold necessary to trigger equitable tolling under

AEDPA is very high, lest the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d

1063, 1066 (9th Cir. 2002) (internal quotation marks and alteration omitted). The

petitioner bears the burden of showing a factual basis for equitable tolling. United States

v. Marolf, 173 F.3d 1213, 1318 at n. 3 (9th Cir. 1999).

       A petitioner seeking equitable tolling must show “reasonable diligence, not

“maximum feasible diligence,” and “whether a petitioner acted with reasonable diligence

is a fact-specific inquiry.” Fue v. Biter, 842 F.3d 650, 654 (9th Cir. 2016). “Ordinarily, a

petitioner must act with reasonable diligence both before and after receiving delayed

notice that the state denied his habeas petition.” Id. at 656; see also Smith v. Davis, 953

F.3d 582, 586 (9th Cir. 2020) (9th Cir. Mar. 20, 2020) (en banc) (denying equitable

tolling because petitioner “failed to exercise reasonable diligence during the 10 months

available after [the extraordinary circumstance ended] and before the time allowed by the

statute of limitations expired”).

       The requirement of “extraordinary” circumstances means that equitable tolling is

not justified by mere oversight, miscalculation, or negligence. Sossa v. Diaz, 729 F.3d

1225, 1229 (9th Cir. 2013). Also, there must be a causal link between the extraordinary

circumstance and the untimeliness of the petition. Id. (“[E]quitable tolling is available

only when extraordinary circumstances beyond a prisoner’s control make it impossible to

file a petition on time and the extraordinary circumstances were the cause of the

prisoner’s untimeliness.”) (internal quotation marks and alteration omitted).

MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 9 of 13




       The statute of limitations is also subject to an actual innocence, or miscarriage-of-

justice, exception. A petitioner who satisfies the actual innocence gateway standard may

have his otherwise time-barred claims heard on the merits. McQuiggin v. Perkins, 133 S.

Ct. 1924, 1931-32 (2013); Lee v. Lampert, 653 F.3d 929, 937 (9th Cir. 2011) (en banc).

Actual innocence in this context means “factual innocence, not mere legal insufficiency.”

Bousley v. United States, 523 U.S. 614, 624 (1998).

       Although “habeas petitioners who assert convincing actual-innocence claims [need

not] prove diligence to cross a federal court’s threshold,” a court “‘may consider how the

timing of the submission and the likely credibility of a petitioner’s affiants bear on the

probable reliability of evidence of actual innocence.’” McQuiggin, 569 U.S. at 399

(quoting Schlup v. Delo, 513 U.S. 298, 332 (1995)) (alterations omitted).

2.     The Petition Is Barred by the Statute of Limitations

       A.     The Limitations Period Began to Run on March 30, 2012

       Because Petitioner did not file a direct appeal, his conviction became final on

March 30, 2012—42 days after entry of the judgment of conviction on February 14,

2012. See 28 U.S.C. § 2244(d)(1)(A); Idaho Appellate Rule 14. Absent tolling, the statute

of limitations would have expired one year later, on March 30, 2013.

       B.     Even with Statutory Tolling, the Petition Was Not Timely Filed

       Petitioner filed his state post-conviction petition on February 14, 2013. See State’s

Lodging B-1 at 27. By that date, 321 days of the limitations period had already passed.

Under § 2244(d)(2), the limitations period was tolled until October 24, 2017, when the



MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 10 of 13




Idaho Supreme Court issued its remittitur in the post-conviction appeal. See State’s

Lodging C-11.

       The Court assumes, for purposes of this decision, that Petitioner’s motion to

withdraw his guilty plea, which he filed while his post-conviction appeal was pending,

was an application for collateral relief that, if properly filed, would toll the statute of

limitations. See Wall, 562 U.S. at 555–56. However, the state district court determined

that the motion was untimely. State’s Lodging D-4. Therefore, the motion to withdraw

Petitioner’s guilty plea did not toll the statute of limitations under § 2254(d)(2). See Pace,

544 U.S. at 414.

       Once the remittitur in Petitioner’s post-conviction appeal issued on October 24,

2017, Petitioner then had 44 days remaining in the one-year limitations period (365 days

minus 321 days). As a result, AEDPA required that Petitioner file his Petition in this

Court no later than December 7, 2017 (44 days after October 24, 2017). Petitioner’s

successive post-conviction petition did not toll the federal statute of limitations under

§ 2254(d), because it was filed after the expiration of that limitations period. See

Ferguson, 321 F.3d at 822. Therefore, Petitioner’s October 11, 2019 Petition was nearly

two years overdue.

       C.     Petitioner Is Not Entitled to Equitable Tolling

       As noted above, equitable tolling will apply if (1) the petitioner has pursued his

rights diligently and (2) extraordinary circumstances stood in the way and prevented a

timely filing. Holland, 560 U.S. at 649. Petitioner has not established extraordinary

circumstances that would justify the application of equitable tolling in this case.

MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 11 of 13




       Petitioner contends that his trial counsel and initial post-conviction counsel were

ineffective. See Dkt. 17 at 2–3, 6–8. But Petitioner’s trial counsel’s performance would

have had no impact on whether Petitioner filed his federal habeas petition within the one-

year statute of limitations. And, although ineffective assistance of post-conviction

counsel can sometimes be used to excuse the procedural default of a claim, it generally

does not constitute an extraordinary circumstance for purposes of equitable tolling. See

Lambrix v. Sec. of Fla. Dep’t of Corrs., 756 F.3d 1246, 1249 (11th Cir. 2014) (“[T]he

equitable rule in [Martinez v. Ryan, 556 U.S. 1 (2012)] applies only to the issue of cause

to excuse the procedural default of an ineffective assistance of trial counsel claim that

occurred in a state collateral proceeding and has no application to the operation or tolling

of the § 2244(d) statute of limitations for filing a § 2254 petition.”) (internal quotation

marks omitted); Avila v. Reinke, Case No. 1:11-cv-00474-EJL, 2014 WL 4162385, at *8

(D. Idaho Aug. 20, 2014) (unpublished) (stating that Martinez v. Ryan “applies only to a

procedural default defense, not to a statute of limitations defense”). Thus, Petitioner has

not shown that he is entitled to equitable tolling.

       D.     Petitioner Has Not Established Actual Innocence to Excuse the Untimely
              Filing

       In asserting actual innocence, a petitioner must “support his allegations of

constitutional error with new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup, 513 U.S. at 324. A time-barred claim may be heard under the

actual innocence exception only if “in light of all of the evidence, ‘it is more likely than


MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 12 of 13




not that no reasonable juror would have found [Petitioner] guilty beyond a reasonable

doubt.’” United States v. Avery, 719 F.3d 1080, 1083 (9th Cir. 2013) (quoting Schlup,

513 U.S. at 327). Stated another way, it must be more likely than not that every

reasonable juror would vote to acquit.

       This is an extremely demanding standard that “permits review only in the

‘extraordinary’ case.” House v. Bell, 547 U.S. 518, 538 (2006). A court considering

whether a petitioner has established actual innocence must consider “all the evidence, old

and new, incriminating and exculpatory, admissible at trial or not.” Lee v. Lampert, 653

F.3d 929, 938 (9th Cir. 2011) (en banc) (internal quotation marks omitted). The actual

innocence analysis “does not turn on discrete findings regarding disputed points of fact,

and ‘[i]t is not the district court’s independent judgment as to whether reasonable doubt

exists that the standard addresses.’” House v. Bell, 547 U.S. 518, 539-40 (2006) (quoting

Schlup, 513 U.S. at 329 (alteration in original)). Rather, the court must “make a

probabilistic determination about what reasonable, properly instructed jurors would do.”

Schlup, 513 U.S. at 329.

       Petitioner has not presented any new, reliable evidence that he is actually innocent.

Therefore, the miscarriage of justice exception does not apply to render Petitioner’s

claims timely.

                                     CONCLUSION

       For the foregoing reasons, the Court must dismiss the Petition as barred by the

one-year statute of limitations. See 28 U.S.C. § 2244(d).



MEMORANDUM DECISION AND ORDER - 12
     Case 1:19-cv-00403-CWD Document 18 Filed 11/04/20 Page 13 of 13




                                      ORDER

     IT IS ORDERED:

     1.   Petitioner’s Motion for Extension of Time (Dkt. 15) is GRANTED.

          Petitioner’s Response to the Motion for Summary Dismissal (Dkt. 17) is

          deemed timely.

     2.   Respondent’s Motion for Summary Dismissal (Dkt. 10) is GRANTED, and

          the Petition is DISMISSED with prejudice.

     3.   The Court does not find its resolution of this habeas matter to be reasonably

          debatable, and a certificate of appealability will not issue. See 28 U.S.C.

          § 2253(c); Habeas Rule 11. If Petitioner wishes to appeal, he must file a

          timely notice of appeal with the Clerk of Court. Petitioner may seek a

          certificate of appealability from the Ninth Circuit by filing a request in that

          court.



                                              DATED: November 4, 2020


                                              _________________________
                                              Honorable Candy W. Dale
                                              United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 13
